 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists and AerospaceWorkers, AFL-CIO, Lodge No. 70 and GeneralElectric Company and Local 901, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO. Case 25-CD-173November 9, 1977DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the General Electric Company,herein called the Employer, alleging that the Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO, Lodge No. 70, herein calledRespondent or the IAM, had violated Section8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing orrequiring the Employer to assign certain work to itsmembers rather than to employees represented byLocal 901, International Union of Electrical, Radioand Machine Workers, AFL-CIO, herein called theIUE.Pursuant to notice, a hearing was held beforeHearing Officer Engrid Emerson Vaughn on June 23,1977. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is engaged in the manufacture and sale ofelectrical motors at its Fort Wayne, Indiana, facilitieswhich include the Taylor Street powerhouse, thelocation of the present dispute. During the past year,the Employer purchased goods and materials fromoutside the State having a value in excess of $50,000.The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.233 NLRB No. 51II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theInternational Association of Machinists and Aero-space Workers, AFL-CIO, Lodge No. 70, and Local901, International Union of Electrical, Radio andMachine Workers, AFL-CIO, are labor organiza-tions within the meaning of Section 2(5) of the Act.Ill. THE DISPUTEA. The Work in DisputeThe parties stipulated that the work in disputeinvolves the disassembly and reassembly of theretorts in the stoker units, including the pins, links,rams, and liners, for the boilers in the Taylor Streetpowerhouse in Fort Wayne, Indiana.B. Background and Facts of the DisputeThe facility in Fort Wayne in which the currentjurisdictional dispute arose is the Employer's TaylorStreet powerhouse. The powerhouse is equipped withthree boilers which generate steam used in theEmployer's manufacturing processes. The steam isalso sold to the Essex Corp. Each of these boilers isequipped with a stoker unit, designed to feed coalinto the firebox of the boiler. Employed at thisfacility, at the time of the hearing, are 16 employeesrepresented by the IUE and 1 employee representedby the IAM. The IUE employees operate themachinery in the powerhouse 7 days a week, 24hours a day. According to the Employer's jobdescriptions, these employees are classified as power-house operators and their responsibilities include themaintenance and repair of stokers and other equip-ment pertaining to the boilers. The IAM employeeworks during the daytime shift and the Employer'sjob description classifies him as a machinist-mainte-nance whose responsibilities include the dismantling,repair, and reassembly of equipment including thereworking and/or replacement of defective mechani-cal components. There is no evidence that the twoUnions were consulted prior to the Employer'spromulgation of these job descriptions.Intermittently, the stoker units in the boilers mustbe overhauled, either due to a mechanical break-down resulting in an emergency situation or pursuantto periodic scheduled maintenance. In either in-stance, the work is essentially the same, consisting ofthe replacement of parts in some or all of the 10retorts comprising the stoker unit in each boiler.During September and October 1976, the Employ-er overhauled all of the retorts in one of its boilers atthe Taylor Street powerhouse. This work wasperformed as scheduled maintenance and the Em-356 AEROSPACE WORKERS, LODGE NO. 70ployer initially assigned two employees to performthe work; one represented by the IUE and onerepresented by the IAM. On September 28, 1976, agrievance was filed on behalf of the IAM, claimingthat the work involved is within the exclusivejurisdiction of the machinists represented by theIAM. On February 16, 1977,1 the Employer and theIAM completed a meeting at the highest level of thegrievance procedure and on February 18 the Em-ployer informed the IAM that, since the workassignment involved had been completed, it consid-ered the matter moot. On March 8, the lAM, inconformity with the terms of its collective-bargainingagreement, informed the Employer that it intendedto strike over the work assignment. However, nowork stoppage occurred at that time.In June the Employer overhauled the stoker unit ina second boiler at the Taylor Street powerhouse.Again the Employer assigned the work to twoemployees, one represented by each Union. On June13, 14, and 15 certain members of the IAM struck theEmployer in protest of the work assignment made bythe Employer.On May 19, in accordance with the AFL-CIOInternal Disputes Procedure, the IUE and the IAMmet with a mediator, but were unable to reach anagreement. The mediator recommended that theUnions meet at the local level and try to reach anaccord, preferably on a one-to-one basis. No suchagreement has been reached. There is no evidencethat the Employer was a party to this disputesprocedure.C. Contentions of the PartiesThe Employer contends that it should remain freeto assign the disputed work to whichever employeesit has available at the time the work is to beperformed. The Employer bases its position on thefacts that the work involved is unskilled in nature,seldom performed, and can be adequately performedby employees represented by either Union. Conse-quently, it submits that, where possible, a mixedcrew, composed of one employee represented byeach Union, is appropriate, but that it should be freeto assign the work, should an emergency arise, toemployees represented by either Union. In thealternative the Employer contends that, if the work isto be awarded to employees represented by one ofthe two Unions involved, it favors the award of thework to the employees represented by the IUE, dueto their presence at the powerhouse at all times.i All dates hereinafter. unless otherwise specified, occurred in 1977.2 N.L. R B v. Radio d Television Broadcast Engineers Union. Local 1212.International Brotherhood of Electrical Workers. AFL-CIO [ColumbiaBroadcasting System]. 364 U.S. 573 (1961).The IAM asserts that the Board's certification givesit jurisdiction over the disputed work and that it wasthe only Union which filed a grievance claimingexclusive jurisdiction over the work involved. TheIAM also emphasized that in previous instances,when only IAM employees had been assigned to dothe type of work here involved, the IUE did not filegrievances.The IUE claims that it should be given exclusivejurisdiction over the work in dispute. It contends thatsuch an award would be appropriate in view of theEmployer's job description for IUE powerhouseoperators, which states that it is their duty to"maintain and repair stokers and other equipment...pertaining to boilers" and the IAM's failure tohave previously grieved this job description. Inaddition, the continuous presence of IUE employeesat the powerhouse would enable them to perform thework more efficiently and economically. Finally, theIUE notes that, where only one Union has beenassigned this work, it has typically been the Unionselected.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that there existsno agreed-upon method for the voluntary adjustmentof the dispute within the meaning of Section 10(k) ofthe Act. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.2The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company). 135 NLRB 1402 (1962).357 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Board certification and relevant collective-bargaining agreementsOn October 24, 1940, each of the two Unions hereinvolved was certified as the bargaining representa-tive of separate units of employees at the Employer'sFort Wayne facilities. According to the certifications,the IUE became the representative of all hourly ratedemployees and the IAM became the representative,inter alia, of all maintenance machinists who areengaged in the production or repair of machinery foruse in the Employer's manufacturing process. There-after, the Employer entered into a series of collective-bargaining agreements with the IUE and with theIAM, the current agreements being for 3-year termsexpiring June 30, 1979, and July 29, 1979, respective-ly. Both of these agreements were negotiated nation-ally with the Employer and do not contain specificdescriptions of the Unions' jurisdictions at the FortWayne facilities. Our review of the certifications andthe agreements reveal that these documents are nothelpful to a determination of this dispute.2. Company and industry practiceNo evidence was introduced regarding the industrypractice regarding work of this nature, and theevidence with respect to company practice is some-what mixed. Similar work has been previouslyperformed at the Taylor Street powerhouse as well asat another powerhouse operated by the Employerfrom 1940 to 1972 which was located approximatelyI mile from Taylor Street. The assignment of thiswork at the latter powerhouse, hereinafter referred toas the Broadway powerhouse, is of little aid indetermining the present dispute, inasmuch as theconditions existent there were substantially differentfrom those prevailing at the Taylor Street power-house. Specifically, no employees represented by theIAM were assigned to work at that location, thenearest IAM-represented employee being located ina shop in an adjoining building. Consequently, thefact that IUE-represented employees performed thework on each of the five occasions during which suchwork had to be performed at the Broadway power-house, having to share this work with an IAM-represented employee only once in 1955, appears tobe more a consequence of the IUE's exclusivepresence at this facility, than as a result of aconscious decision to exclude the IAM from thiswork.At the Taylor Street location, the record indicatesthat in the period 1967 to 1977 such repair work wasperformed on seven occasions. In two instancesIAM-represented employees were assigned the work;in two instances the assignment was given exclusivelyto IUE employees; and on the remaining threeoccasions mixed crews were used, composed equallyof employees represented by the two Unions. As theEmployer's past practice at the Taylor Street power-house reveals that employees represented by neitherUnion have a consistent history of being assignedthis work on an exclusive basis, this factor isinconclusive as between the two groups of employ-ees. However, it does establish a well-definedpractice of assignment at the Employer's discretion.3. Training and skillsThe evidence indicates that the only tools used toperform this work, torch, wrench, sledge, drift pin,and chain fall, require no special skills and the workcan be performed by employees represented by eitherUnion. We therefore find that this factor is inconclu-sive and does not favor an award to employeesrepresented by either Union.4. Economy and efficiency of operationThe record shows that employees represented bythe IUE are present at the powerhouse at all times,while the single IAM employee works only duringthe daytime and is typically not replaced while he ison vacation. However, the Employer, in addition,employs many other individuals represented by thesetwo Unions. Overall, 3,300 employees represented bythe IUE and 360 employees represented by the IAMare assigned to the Employer's Fort Wayne facilities,where the powerhouse is located. While there is onlya single employee represented by the IAM stationedat the Taylor Street powerhouse, additional employ-ees represented by this Union are located in amachine shop one block away from the powerhouse,and the record indicates that in times past theEmployer has called in additional IAM employees toperform the work.As it appears that employees represented by eitherUnion are able to perform the work, since no specialskills are required, it is apparent that the economyand efficiency of operation would be best promotedby allowing the Employer to assign the work towhichever of those employees are available when theneed arises. The mere numerical predominance ofemployees represented by the IUE at the TaylorStreet location is an insufficient predicate, in thesecircumstances, upon which to base a finding thatefficiency and economy of operation favors theaward to the IUE-represented employees to theexclusion of the 1AM-represented employees. Conse-quently, we find that this factor is not helpful inresolving the instant dispute.358 AEROSPACE WORKERS, LODGE NO. 70ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that none of the factors traditionallyconsidered by the Board in resolving disputes of thisnature favors an exclusive award to members ofeither of the two Unions involved in the presentproceeding. Under these unusual circumstances, toaward this work to employees represented by eitherof the two competing Unions, to the exclusion of theother, would entail an unwarranted exercise of thepower granted to the Board under Section 10(k) toresolve such jurisdictional disputes, as such an awardwould be at best an arbitrary resolution of thedispute. We are mindful of the fact that the SupremeCourt has held that Section 10(k) of the Actmandates that we make an affirmative award in suchcases, and not merely determine that the employeesrepresented by one labor organization do not havejurisdiction over the work in question. ColumbiaBroadcasting System, supra. However, we believe thatin the instant situation it is within the Board's powerto award this work to employees represented byeither of these two Unions to the exclusion of allother possible claimants, but to preserve in theEmployer the right to assign the work to members ofeither or both Unions, depending on the circum-stances confronting the Employer when this workmust be done. In so holding we note that theSupreme Court in Columbia Broadcasting Systemstated, "To determine or settle the dispute [betweentwo groups of employees] would normally require adecision that one or the other is entitled to do thework in dispute."4It is therefore apparent that theSupreme Court was aware that in some selectivesituations an affirmative award of the work need notnecessarily have to be made on an exclusive basisbetween the two disputants, and that the main thrustof the Court in that decision was only against theBoard's past practice of refusing to make anyaffirmative award whatsoever. Here, an affirmativeaward is made to employees represented by either ofthe Unions involved but to neither group ofemployees exclusively. We also note that the workhere involved is of such nature that the need for itarises only infrequently and in many instancesunexpectedly, and that where such emergencies doI Id at 579 (emphasis supplied).occur, it is imperative that the Employer be able toassign whoever is available. This has been thepractice in the past, the Employer desires to continueit, and the only evidence probative of the formula-tion of an award indicates that the award should bebased on this practice. In making this determination,we are awarding the work in question to employeeswho are represented by Local 901, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, and to employees who are represented byInternational Association of Machinists and Aero-space Workers, AFL-CIO, Lodge No. 70, but not toeither Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of the General Electric Companywho are represented by Local 901, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, and employees who are represented byInternational Association of Machinists and Aero-space Workers, AFL-CIO, Lodge No. 70, areentitled to perform the work involved in thedisassembly and reassembly of the retorts in thestoker units, including the pins, links, rams, andliners, for the boilers in the Taylor Street powerhousein Fort Wayne, Indiana.2. International Association of Machinists andAerospace Workers, AFL-CIO, Lodge No. 70, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require the General ElectricCompany to assign the disputed work exclusively toemployees represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, Lodge No. 70, shall notify the RegionalDirector for Region 25, in writing, whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the disputed work in a mannerinconsistent with the above determination.359